DETAILED ACTION
	This action is responsive to the following communication: the amendment filed 2/18/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 5 is cancelled; 21 is added; 1-4 and 6-21 are pending.  	

Allowable Subject Matter
Claim(s) 1-4 and 6-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the pre-program block and the digest block are managed as one pair.
With respect to independent claim 11 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the pre-program block and the digest block are managed as one pair.
With respect to independent claim 18 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely further configured to manage the pre-program block and the digest block as one pair.
The allowable claims are supported in at least fig. 11 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is (571) 272-2267.  The examiner can normally be reached on Monday-Friday, 9 AM-5 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

[AltContent: connector]					/UYEN SMET/						Primary Examiner, Art Unit 2824